Citation Nr: 1700594	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO. 12-30 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of hemorrhagic fever and hemorrhagic purpura.

2. Entitlement to service connection for a skin disorder, claimed as jungle rot of the feet and a disorder manifested by itching and swelling of the back and feet, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for a heart disorder, claimed as atrial fibrillation, to include as secondary to service-connected PTSD. 

4. Entitlement to service connection for non-Hodgkin's Lymphoma. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. The Veteran served during the Korean Conflict, and his awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In September 2014, the Veteran, his wife, and his daughter testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In an August 2015 decision, the Board denied the issues on appeal. The Veteran then appealed the August 2015 decision to the United States Courts of Appeals for Veterans Claims (Court). In an August 2016 Joint Motion for Remand (JMR), the Court vacated the August 2015 Board decision and remanded the case to the Board for adjudication consistent with the Court's order. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case must consider the electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in the June 2015 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). This issue was referred to the AOJ in the August 2015 decision, but it does not appear that action has been taken on this issue. Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ. 


REMAND

The Veteran is presumed to have experienced an episode of hemorrhagic fever and hemorrhagic purpura during service. The Veteran contends that he currently experiences residuals of the hemorrhagic fever and hemorrhagic purpura, to include cognitive deficits, a skin disorder, a heart disorder, and non-Hodgkin's lymphoma. In the alternative, the Veteran contends that his claimed skin disorder, heart disorder, and non-Hodgkin's lymphoma are secondary to his service-connected PTSD. In light of these contentions and additional evidence, the Board finds that new VA examinations are needed to adequately assess the nature and etiology of these claimed conditions. See August 2016 JMR. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of any current cognitive disability, to include as a residual of hemorrhagic fever or hemorrhagic purpura. All appropriate tests, studies, and consultation must be accomplished and all clinical findings must be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) must provide the following opinions:

a. Has the Veteran, at any time during the appeal period (2009 to present), experienced a cognitive disability that is separate and distinct from his service-connected PTSD?

If no, the VA examiner must reconcile the opinion with the Veteran's statements claiming memory impairment, limited reading comprehension, and difficulty spelling.

b. If yes, the VA examiner(s) must provide the appropriate diagnosis and provide the following additional opinions:

i. Is the Veteran's cognitive disability a residual of hemorrhagic fever or hemorrhagic purpura?

ii. Did the Veteran's cognitive disability begin during service or is it otherwise related to any aspect of his service?

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In several statements, the Veteran and his wife contended that he experienced memory loss, difficulty spelling, limited reading comprehensive, and an inability to perform simple mathematical calculations as a result of the in-service hemorrhagic fever. They indicated that he was in a coma during service, and that he began to experience these symptoms upon awakening. 

*Upon VA examination in April 2010, the Veteran reported difficulty spelling, limited reading comprehension, and difficulty with arithmetic following the in-service hemorrhagic fever. The VA examiner indicated that the hemorrhagic fever resolved, but that the Veteran would benefit from a neuropsychological examination due to cognitive impairment.

*In a November 2010 statement, the Veteran's private physician indicated that the Veteran "contracted [hemorrhagic] fever during the Korean War that has left him with permanent medical conditions that are listed below." The private physician listed eleven current medical problems, but did not further specify which conditions he believed were due to the hemorrhagic fever. 

*A July 2011 private treatment record reflects that the Veteran reported memory loss and "major problems with spelling and [] numbers" following separation from service. The Veteran reported improved mathematical ability and memory over time. Following examination, the private physician indicated that he found no evidence of memory problems. The private physician also noted a history of hemorrhagic dengue, but that the Veteran "has no problems at this time." 

*Upon VA examination for PTSD in June 2012, the VA examiner noted mild memory loss, but denied impairment of short- or long-term memory and significant memory loss. 

*During the September 2014 Board hearing, the Veteran testified that he began to experience cognitive deficits during service, which he attributed to the hemorrhagic fever. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that the Veteran's service treatment records are unavailable. Therefore, the VA examiner must not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the VA examiner indicates that any of the requested opinions fall outside his or her scope of practice, then the claims file must be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions. 

4. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of any current dermatological disability, to include as a residual of hemorrhagic fever or hemorrhagic purpura, and as secondary to the service-connected PTSD. All appropriate tests, studies, and consultation must be accomplished and all clinical findings must be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) must provide the following opinions:

a. Has the Veteran, at any time during the appeal period (2009 to present), experienced a disability manifested by either dermatological symptoms or symptoms of itching that is separate and distinct from his service-connected PTSD?

If no, the VA examiner must reconcile the opinion with the Veteran's statements claiming jungle rot, and itching and swelling of the back and feet. In addition, the Veteran contends that his itching is a symptom of peripheral neuropathy or a physical manifestation of his PTSD and anxiety. 

b. If yes, the VA examiner(s) must provide the appropriate diagnosis and provide the following additional opinions:

i. Is the Veteran's disability a residual of hemorrhagic fever or hemorrhagic purpura?

ii. Did the Veteran's disability begin during service or is it otherwise related to any aspect of his service?

iii. Is the Veteran's disability caused or aggravated by the service-connected PTSD?

If the opinion is that the Veteran's disability was aggravated by the service-connected PTSD, the VA examiner must specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In several statements, the Veteran and his wife contended that he experienced worm-like holes in both feet and itchiness in his back and feet as a result of the hemorrhagic fever. They contended that both symptoms have been persistent since service separation.

*Private treatment records dated between September 2007 and October 2007 provide a diagnosis of notalgia paresthetica of the left lower thoracic paraspinal region. 

*A March 2008 private hospital discharge summary report reflects that the Veteran experienced a left femur fracture, status post left hip replacement, left wrist fracture, and bilateral patellar fracture following a fall off a ladder. During the hospital admission, the Veteran "initially complained of some difficulty with bilateral foot itching." The private physician indicated that this symptom was felt to be likely due to histamine release.

*A March 2009 private treatment record reflects that the Veteran reported symptoms of neuropathy mostly in his toes, but also in a spot on his back, which the private physician indicated could be post-herpetic neuralgia. 

*Upon VA examination in April 2010, the Veteran reported an intermittent rash in the upper thoracic/muster region. The VA examiner noted several raised circular non-tender papules of unknown etiology located in the left mid-thoracic region. Following examination, the VA examiner opined that there are no physical residuals of hemorrhagic fever. 

*In a June 2010 statement, the Veteran contended that he has experienced itching of the back and feet "from damaged nerve cells" since the in-service hemorrhagic fever. 

*In a November 2010 statement, the Veteran's private physician indicated that the Veteran "contracted [hemorrhagic] fever during the Korean War that has left him with permanent medical conditions that are listed below." The private physician listed eleven current medical problems, but did not further specify which conditions he believed were due to the hemorrhagic fever. 

*A March 2012 private electrodiagnostic report reflects that the Veteran reported tingling and numbness in both feet since "the early 1950s," which he attributed to frostbite and jungle rot during service. The private clinician noted an abnormal sensory nerve conduction study, but indicated that an etiology was "hard to determine," noting the cause could be age or peripheral neuropathy. 

*Upon VA examination in June 2012, the Veteran reported an onset of intermittent prickly and itchy sensations as beginning in his toes in 1955. The VA examiner noted the Veteran's bilateral subjective complaints and the March 2012 private diagnostic testing, and diagnosed mild incomplete paralysis of the right anterior tibial nerve. Following examination, the VA examiner indicated that "per medical literature, after age 60, the sensory peripheral neuropathy deficits can begin." 

*During the September 2014 Board hearing, the Veteran testified that he began to experience symptoms of itching all over his body during service, which he attributed to the hemorrhagic fever.

*Following VA skin examination in February 2015, the VA examiner noted a history of pruritus, but found no current visible dermatological disability. 

*In June 2015, the Veteran submitted several internet documents that indicate symptoms of itchy and burning skin without a rash may be physical manifestations of anxiety. 

*In a September 2016 statement, the Veteran's private physician indicated that the Veteran is being treated for chronic neuropathic pruritus "felt to be directly related to [his] tour in Korea." The physician opined that "this condition is directly related to [the Veteran's] service."

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that the Veteran's service treatment records are unavailable. Therefore, the VA examiner must not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the VA examiner indicates that any of the requested opinions fall outside his or her scope of practice, then the claims file must be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions. 

5. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the current cardiac disability, to include as a residual of hemorrhagic fever or hemorrhagic purpura, and as secondary to the service-connected PTSD. All appropriate tests, studies, and consultation must be accomplished and all clinical findings must be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) must provide the following opinions:

a. Is the Veteran's current cardiac disability, diagnosed as atrial fibrillation and coronary artery disease, a residual of hemorrhagic fever or hemorrhagic purpura?

b. Did the Veteran's cardiac disability begin during service or is it otherwise related to any aspect of his service?

c. Was the Veteran's current cardiac disability aggravated by any residual of hemorrhagic fever or hemorrhagic purpura; that is, did the Veteran's cardiac disability undergo an increase in pathology beyond its natural progression due to the hemorrhagic fever or any of its residuals?

If the opinion is that the Veteran's cardiac disability was aggravated by the hemorrhagic fever or its residuals, the VA examiner must specify, so far as possible, the degree of disability resulting from such aggravation. 

d. Did symptoms of the Veteran's coronary artery disease manifest within one year of his separation from service in 1954?

e. Is the Veteran's current cardiac disability caused or aggravated by the service-connected PTSD?

If the opinion is that the Veteran's cardiac disability was aggravated by the service-connected PTSD, the VA examiner must specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In several statements, the Veteran and his wife contended that the Veteran developed atrial fibrillation as a result of the in-service hemorrhagic fever. 

*A March 1998 private cardiology examination report reflects that the Veteran identified cardiac symptoms of atrial fibrillation dating to at least 1991. The private cardiologist noted the April 1991 myocardial infarction and the in-service hemorrhagic fever, but indicated that "the mechanism of his atrial fibrillation is not completely defined." 

*A June 2008 private treatment record reflects that the Veteran experienced a myocardial infarction in 1991 due to coronary artery disease. The Veteran also experiences chronic atrial fibrillation with ventricular asystole and episodes of non-sustained ventricular tachycardia, status post cardiac ablation and pacemaker implantation in April 1998. This treatment record identified positive risk factors for cardiac disease as dyslipidemia and a 25-pack-year smoking history prior to quitting smoking in 1991. The private cardiologist noted the Veteran's in-service episode of hemorrhagic fever, but provided no nexus statement in relation to this in-service event. 

*During the April 2010 VA examination, the Veteran reported intermittent rapid heartbeats during service and continuing since service that would last approximately five minutes and would resolve spontaneously without residual effects; the Veteran reported not seeking medical attention for this symptom until approximately 1989 or 1990. 

*In a June 2010 statement, the Veteran contended that he has experienced atrial fibrillation since the in-service hemorrhagic fever, but was not aware of the condition until it worsened as he aged. 

*In a November 2010 statement, the Veteran's private physician indicated that the Veteran "contracted [hemorrhagic] fever during the Korean War that has left him with permanent medical conditions that are listed below." The private physician listed eleven current medical problems (including coronary artery disease and atrial fibrillation), but did not further specify which conditions he believed were due to the hemorrhagic fever. 

*During the September 2014 Board hearing, the Veteran testified that he began to experience symptoms of a cardiac disability during service, which he attributed to the hemorrhagic fever. Specifically, the Veteran identified intermittent periods of a racing heart beat.

*In June 2015, the Veteran submitted several internet documents that collectively indicate that PTSD is linked to cardiovascular disease, including noting PTSD as an aggravating factor for certain chronic diseases. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that the Veteran's service treatment records are unavailable. Therefore, the VA examiner must not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the VA examiner indicates that any of the requested opinions fall outside his or her scope of practice, then the claims file must be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions. 

6. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the current non-Hodgkin's lymphoma, to include as a residual of hemorrhagic fever or hemorrhagic purpura, and as secondary to the service-connected PTSD. All appropriate tests, studies, and consultation must be accomplished and all clinical findings must be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner(s) must provide the following opinions:

a. Is the Veteran's current non-Hodgkin's lymphoma a residual of hemorrhagic fever or hemorrhagic purpura?

b. Did the Veteran's non-Hodgkin's lymphoma begin during service or is it otherwise related to any aspect of his service?

c. Was the Veteran's non-Hodgkin's lymphoma aggravated by any residual of hemorrhagic fever or hemorrhagic purpura; that is, did the Veteran's non-Hodgkin's lymphoma undergo an increase in pathology beyond its natural progression due to the hemorrhagic fever or any of its residuals?

If the opinion is that the Veteran's non-Hodgkin's lymphoma was aggravated by the hemorrhagic fever or its residuals, the VA examiner must specify, so far as possible, the degree of disability resulting from such aggravation.

d. Did symptoms of the Veteran's non-Hodgkin's lymphoma manifest within one year of his discharge from service in 1954?

e. Is the Veteran's non-Hodgkin's lymphoma aggravated by the service-connected PTSD?

If the opinion is that the Veteran's cardiac disability was aggravated by the service-connected PTSD, the VA examiner must specify, so far as possible, the degree of disability resulting from such aggravation.

The examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*In several statements, the Veteran and his wife contended that the Veteran developed non-Hodgkin's lymphoma as a result of the in-service hemorrhagic fever. 

*A May 2009 private flow cytometry report reflects that analysis of the Veteran's bone marrow was consistent with lymphoplasmacytic lymphoma or marginal zone B cell lymphoma. 

*A June 2009 private oncological/hematological treatment record reflects that "it is likely that the [Veteran] has had this lymphomatous involvement for a long time, and just not known about it." 

*In a November 2010 statement, the Veteran's private physician indicated that the Veteran "contracted [hemorrhagic] fever during the Korean War that has left him with permanent medical conditions that are listed below." The private physician listed eleven current medical problems (including malignant lymphoplasmacytic lymphoma), but did not further specify which conditions he believed were due to the hemorrhagic fever. 

*Upon VA examination in June 2012, the VA examiner noted the date of diagnosis of non-Hodgkin's lymphomas as May 2009. The VA examiner noted the Veteran's contentions that the non-Hodgkin's lymphoma is due to the hemorrhagic fever, but opined that the cause of non-Hodgkin's lymphoma is unknown and there is no credible scientific medical evidence that supports a link between non-Hodgkin's lymphoma and hemorrhagic fever. 

*In June 2015, the Veteran submitted several internet documents that indicate psychological stress can affect cancer's ability to grow and spread. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she must expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that the Veteran's service treatment records are unavailable. Therefore, the VA examiner must not rely solely on the lack of medical documentation during service as rationale for any opinion provided.

If the VA examiner indicates that any of the requested opinions fall outside his or her scope of practice, then the claims file must be referred to an appropriate medical professional with sufficient education and training to provide the requested opinions. 

7. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If any of the reports are deficient in this regard, return the case to the VA examiner(s) for further review and discussion. 

8. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




